Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections of (1) Group I, claims 1-9, and (2) the species of (a) supported titanium-based Fenton-like catalyst, (b) Ti3C2 powder, (c) tetrapropylammonium hydroxide (TPAOH), and (d) MAX phase Ti3AlC2 powder, in the reply filed on May 11, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected “supported two-dimensional transition metal carbides Fenton-like catalyst”, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 11, 2022.
Claims 1-9 are presently under consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on September 21, 2020.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claims 1 and 3, it appears that “transition metal carbides” should be amended to recite “transition metal carbide”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is (and claims 2-9 depending therefrom are) indefinite due to the presence of the phrase “Fenton-like catalysts”.  The word “like” in this phrase renders the claim indefinite, in that elements not actually disclosed or defined renders the scope of the claim unascertainable.  See MPEP  § 2173.05(d).  While Fenton catalysts are known in the art, what is meant by “Fenton-like” cannot by readily determined.
Additionally, claim 1 is indefinite for lacking antecedent basis for the limitation “pre-reacted mixed solution” in line 9 therein.  
It is respectfully suggested that line 8 of claim 1 be amended to delete “for pre-reaction” and insert therefor –to form a pre-reacted mixed solution--.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed synthesis method for producing supported two-dimensional transition metal carbide Fenton(-like) catalysts, wherein said transition metal carbides are dispersed into an intercalant solution, followed by centrifuging, washing, and freeze-drying to obtain intercalated products, dispersing the intercalated products into ultrapure water and heating to form a pre-reacted mixed solution, followed by adding thereto hydrogen peroxide under ice-water bath for secondary etching, resting, centrifuging, and gently decanting to obtain the final Fenton(-like) catalysts.
While the preparation of transition metal carbide Fenton catalysts are known in the art, the method recited in Applicants’ claims is not known in the art.
Exemplary prior art includes:
Yin et al. (CN 10 8043238), which teaches the preparation of a Ti3C2-containing composite membrane, by (1) adding Ti3AlC2 raw material to an etching agent, stirring to form an suspension, centrifuging it, and vacuum drying to form Ti3C2 powder, (2) mixing the Ti3C2 powder with an intercalation solvent, followed by centrifuging and vacuum drying to form Ti3C2 powder with a layered structure, (3) adding cellulose nitrate to prepare a semipermeable membrane precursor solution, (4) adding the Ti3C2 powder to the semipermeable membrane precursor solution and stirring, evenly spreading the resultant mixture in a flat-bottomed container, and drying to form the membrane.
While Yin et al. teach that the etchant is HF; this reference teaches that the intercalation solvent can be tetrabutylammonium hydroxide, but not tetrapropylammonium hydroxide.  However, this reference does not teach or suggest the employment of hydrogen peroxide (claim 1), or of nitrogen (claim 3); nor does this reference teach or suggest freeze-drying (claim 1).
Hu et al. (CN 10 9133062), which teaches the preparation of Ti3C2 suspension, by adding sodium citrate to Ti3AlC2, wherein Ti3AlC2 is prepared by taking Ti3AlC2 ceramic powder and etching it in a water bath, adjust the pH of the resulting solution (and wash with deionized water), performing centrifugation and ultrasonic peeling to obtain a Ti3C2 nanometer suspension.  While Hu et al. disclose HCl and LiF as an exemplary etchant, this reference does not teach or suggest the employment of an intercalant, nor does this reference disclose a step of freeze drying.  The Comparative Examples of this reference employ hydrogen peroxide.  However, these comparative examples disclose that the presence of hydrogen peroxide results in the formation of a suspension that fades, whereas the inventive examples in Hu et al. do not fade.  Further, the employment of sodium citrate improves the stability of the Ti3C2 suspension.  Also, in Hu et al., hydrogen peroxide serves as an oxidant, and reacts with sodium citrate to form CO2 and water, and prevents the formation of TiO2 from Ti3C2.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 12, 2022